Citation Nr: 1231769	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  06-31 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a heart condition, to include heart palpitations.

2.  Entitlement to a nerve condition, to include peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from August 1959 to August 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The case came before the Board in November 2009 and April 2011, at which times the service connection claims for heart and nerve conditions were remanded for further development.  There has been substantial compliance with the actions requested in those Remands as pertains to the claimed nerve condition and the case has returned to the Board for appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  As will be explained herein, additional development is still warranted in conjunction with the service connection claim for a heart condition, and new contentions regarding possible theories of entitlement have been raised, requiring a second remand of that issue.  

A September 2012 review of the Virtual VA (VVA) paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The service connection claim for a heart condition, to include heart palpitations, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam or during the Vietnam era and therefore in-service exposure to herbicides including Agent Orange is not presumed.  

2.  The record contains no indication of any type of herbicide exposure during service.  

3.  Peripheral neuropathy of the lower extremities was initially diagnosed decades after the Veteran's period of service and this condition is not shown to be causally or etiologically related to service, including as a result of boxing in-service, or to any service-connected condition.  


CONCLUSION OF LAW

A nerve condition, to include peripheral neuropathy, was not incurred in or aggravated during active service, may not be presumed to have been so incurred, and is not secondarily related to a service connected condition.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). 

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claim in a letter dated in October 2005, wherein the Veteran was advised of the provisions relating to the VCAA. The Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers. Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.   

The Board further observes that on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in a March 2006 letter.  The RO adjudicated the claim in a Statement of the Case (SOC) issued in October 2006 and again in a Supplemental SOC (SSOC) issued in May 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect). In this event, any defect in the timing of the notice is moot, harmless error and non-prejudicial, because as explained herein, the service connection claim is being denied and hence there is no disability rating or effective date to be assigned. 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service treatment records were obtained and the file includes arguments, contentions and statements of the Veteran and his representative. 

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  During the appeal period, a VA examination was conducted in March 2006 and a VA opinion was provided in May 2011. The Veteran and his representative have not maintained that either the examination or opinion are inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). The Board finds that as to the claim being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background

In January 2007, the Veteran filed an original service connection claim for nerve damage, claimed as due to boxing during service.  

The STRs include an August 1959 enlistment examination report which failed to reveal any neurological abnormality and reflected that clinical evaluation of the upper and lower extremities, as well as the feet, were normal.  The lungs, chest and heart were normal, and that a blood pressure reading of 136/80 was made. A discharge examination report of July 1961 also failed to reveal any neurological abnormality and reflected that clinical evaluation of the upper and lower extremities, as well as the feet, were normal.  At that time, the Veteran denied having any manifestations of neuritis.  A subsequent examination report of April 1962 similarly failed to reveal any neurological abnormality and reflected that clinical evaluation of the upper and lower extremities, as well as the feet, were normal.  At that time he again denied having any manifestations of neuritis.  The records are entirely negative for any complaints, findings or diagnosis of a neurological nature.  Ultimately it was determined that he was unfit for further duty due to anxiety neurosis. 

The Veteran's service personnel records do reflect that he boxed during service and was the Easter Regional Golden Glove Champion in 1959.  

The file contains a peripheral arterial duplex study dated in January 2006 which revealed evidence of early atherosclerotic changes in both legs.  

Upon VA examination of March 2006, the Veteran gave a 45-year history of numbness in the feet without pain or weakness.  Physical examination revealed decreased vibratory sense in the toes and was otherwise negative.  Peripheral neuropathy of unknown etiology was diagnosed.  

The file also contains a March 2006 VA examination for mental disorders.  The medical history indicated that the Veteran reported that his feet were injured post-service when a lawnmower fell on them.  In that report, the examiner noted inconsistencies, possible manipulations, and inaccuracies in the lay accounts provided by the Veteran.  

A peripheral arterial duplex study of April 2009 revealed evidence of minimal atherosclerotic disease, without evidence of obstructive peripheral arterial disease bilaterally, suggestive of a normal study.  

The file contains a July 2010 memorandum, indicating that records from the Blanchfield Army Community Hospital dated from March to April 1961 were unavailable.  

In accordance with a Remand issued in April 2011, the Board obtained a VA medical opinion regarding the claimed condition of peripheral neuropathy.  A VA medical opinion of May 2011 indicated that there was no indication of treatment for peripheral neuropathy in the STRs.  It was further observed that there was no documentation of any injury from boxing that could cause peripheral neuropathy. The medical opinion concluded that peripheral neuropathy was not caused by military service, to include as a result of boxing career while on active duty.

Analysis

The Veteran maintains that service connection is warranted for a neurological condition, claimed as peripheral neuropathy.  

Applicable law provides that service connection will be granted if it is shown that a veteran suffers from a disability resulting from an injury suffered or a disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164  (1991); Gilbert v. Derwinski, 1 Vet. App. 49  (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In this case peripheral neuropathy of the lower extremities was diagnosed upon VA examination of 2006.  

The remaining question is whether or not currently diagnosed peripheral neuropathy was incurred during or as a result of the Veteran's active military service.  In this regard, the Board notes that there have been no assertions that peripheral neuropathy is secondary to any service-connected condition.

As an initial matter, in argument presented in July 2012, the Veteran's representative indicated that the Veteran maintained that he was exposed to a herbicide agent in service and met the requirements for establishing service connection for peripheral neuropathy under 38 C.F.R. § 3.307(a)(6).  However, this argument has no merit.  Applicable regulations provide that a Veteran who served on active duty in Vietnam during the Vietnam era between January 9, 1962 and May 7, 1975 is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  The Veteran did not serve in Vietnam and did not even serve during the Vietnam era, having been discharged from service in August 1961.  Hence, presumptive exposure to herbicides is not established.  Moreover, the file lacks any lay or documentary evidence describing any herbicide exposure in service.  

There is no indication of in-service incurrence of any neurological symptomatology.  The STRs are entirely negative for any complaints, treatment or diagnosis of a neurological nature.  In addition the July 1961 separation examination report failed to reveal any neurological abnormality nor did the Veteran subjectively identify any neurological symptoms.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision). The fact that the STRs and separation examination report failed to include a diagnosis or reference to any neurological symptoms or condition weighs heavily against the claim based on the theory of direct service incurrence.

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the third part of the Hickson analysis.  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495- 97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

With respect to the theory of direct service incurrence, the evidence of record does not establish that the Veteran currently has peripheral neuropathy which is etiologically or causally associated with service.  Specifically, there has been no medical evidence or opinion provided which causally relates the Veteran's period of military service to his currently diagnosed hypertension.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."). See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   

Significantly, the file contains one competent medical opinion provided by a VA doctor in May 2011, addressing question of a nexus between claimed peripheral neuropathy and service.  The VA doctor concluded that there was no indication of treatment for peripheral neuropathy in the STRs.  It was further observed that there was no documentation of any injury from boxing that could cause peripheral neuropathy.  The medical opinion concluded that peripheral neuropathy was not caused by military service, to include as a result of boxing career while on active duty.  As the conclusion made by the VA doctor in 2011 was based on review of the Veteran's history, STRs, as well on clinical findings made upon VA examination of 2006, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In addition, the Veteran has not provided any competent medical evidence to rebut the 2011 opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Records reflect that the initial clinical diagnosis of peripheral neuropathy was made in 2006, nearly 45 years after the Veteran's separation from service.  Therefore the clinical evidence does not indicate continuous symptoms since active duty.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); a prolonged period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim on a direct basis).

When examined in 2006, the Veteran gave a 45 year history of numbness in the feet.  The Veteran is generally considered competent to recognize symptoms.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Accordingly, although the Veteran is considered competent to make the aforementioned lay assertions regarding the longevity of his symptoms, the Board finds that they are nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Here, while the Veteran maintains that he has experienced numbness/neurological symptoms of the feet since approximately 1961, his STRs refute that information.  Examination reports dated in both July 1961 and April 1962 reflects that neurological evaluation were clinically normal and that the Veteran failed to identify any lay neurological problems or symptoms.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  There are no lay or clinical indications of neurological symptoms or treatment shown between 1962 and 2005.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  In addition, post service evidence (2006) contains reference to a lawnmower being dropped on the Veteran's feet; a fact he failed to mention during the 2006 VA neurological examination.  The aforementioned evidence causes the Board to seriously question the Veteran's veracity.  

Further it was not until March 2006 that the Veteran initially mentioned having a 45-year history of symptomatology; significantly such reports came after the service connection claim for a neurological condition was filed in October 2005, further undermining the credibility of the Veteran's lay account of continuity and chronicity of symptomatology.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Accordingly, continuity and chronicity of neurological symptoms is not established in this case. 

To the extent that the Veteran himself asserts he suffers from a neurological condition which is etiologically related to service, the Board does not question the Veteran's sincerity in his belief.   However, there is no indication that he possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially it is beyond the Veteran's competency to link his claimed neurological condition, to service or any incident therein.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a neurological condition, to include peripheral neuropathy.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.  


ORDER

Entitlement to service connection for a neurological condition, to include peripheral neuropathy, is denied.


REMAND

The Veteran has a pending service connection claim for a heart condition, to include heart palpitations.  Additional development is required in conjunction with this claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to take reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

This claim was previously before the Board in November 2009, at which time it was remanded for additional evidentiary development.  At that time, the Board summarized the evidence, noting that a March 2006 VA heart examination report revealed a diagnosis of history of recurrent paroxysmal atrial tachycardia (heart palpitations), under treatment.  The examiner noted that the Veteran was taking medication for atrial tachycardia and that his last paroxysmal atrial tachycardia occurred in January 2005.  The Board observed that the Veteran's STRs from active duty reflect that he suffered from tachycardia and those from reserve duty reflect that he had them prior to active service as part of an anxiety disorder.  Ultimately the case was remanded as it was noted that the 2006 VA examiner had not provided an opinion as to the etiology of the heart palpitations and that therefore; an opinion was necessary to determine whether the Veteran's heart palpitations, represented a permanent worsening of a pre-existing disorder during service.

In the remand, it was requested that the Veteran's claims file be reviewed by the examiner who prepared the March 2006 VA heart examination report (or a suitable substitute if that examiner is unavailable) to obtain an opinion that addresses the nature and etiology of the Veteran's heart palpitations.  The examiner was asked to provide an opinion as to whether it is at least as likely as not (at least 50 percent probable) that the Veteran's heart palpitations, were incurred in or aggravated by service.  If it is determined that the Veteran's heart palpitations clearly and unmistakably existed prior to service, an opinion must be provided addressing (1) whether the Veteran's heart palpitations increased in severity in service; and, if so, (2) whether such increase in severity represented the natural progression of the disease, or was aggravated beyond the natural progress of the disease (representing a permanent worsening of such disability).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  A complete rationale should be given for all opinions and conclusions

In response, a VA medical opinion was provided in October 2010, based on review of the claims file and 2006 VA examination report.  The medical opinion diagnosed the heart condition as supraventricular tachycardia (SVT).  It was noted that SVT is a conduction abnormality that has its onset in the childhood period, and is a lifelong condition.  The October 2010 medical opinion concluded that SVT existed prior to service and was not aggravated beyond its normal progression during or as a result of service.  It was further opined that heart palpitations were not caused or aggravated by a (now service-connected) anxiety condition.  

This case was again remanded in April 2011, primarily to search for any additional records.  No additional medical opinion pertaining to the service connection claim for a heart condition was sought at that time or subsequently added to the record after October 2010.  

Significantly, in this case, no heart condition was noted on the Veteran's August 1959 enlistment examination.  Accordingly, VA regulations state that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition under section 1111 for conditions not noted at entrance to service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  Where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094-1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

The Board observes that the questions provided for the VA examiner in the 2009 Remand may have been unclear and thus did not address some of the critical matters in this case.  In addition, the Board notes that post-service clinical records reveal heart diagnoses other than SVT/heart palpitations; such as ischemia (March 2009) and triple vessel atherosclerosis (April 2009).   

Accordingly, the issues raised and requiring clarification in this case include addressing: whether a heart condition clearly and unmistakably existed prior to service and was clearly and unmistakably aggravated; whether any currently manifested heart disorder was incurred in service or during the first post-service year, or is otherwise etiologically related to service, such as by virtue of continuity of symptoms; and whether any currently manifested heart disorder is secondary to a (now) service-connected psychiatric disorder.  Once the Board undertakes to provide an appellant with an examination and medical nexus opinion, these must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, a new examinations addressing the aforementioned questions, must be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be contacted and asked to identify any relevant medical treatment records, from either private or VA facilities, which pertain to his service connection claim for a heart condition, to include heart palpitations.  Appropriate steps should be taken to obtain any identified records not already on file.

A search for any VA records relating to the Veteran should be made and the disposition of such search annotated for the file.  Any available VA records should be associated with the claims folder.  

2.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of his claimed heart condition, described as heart palpitations.  The claims file, to include a complete copy of this remand, shall be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner shall annotate the report to reflect that review of the claims file was undertaken.  A discussion of the Veteran's lay history and symptomatology of his claimed condition as well as the pertinent medical history shall also be included (the examiner is advised that the Veteran is generally considered competent to report symptoms of which he has personal knowledge).  All appropriate tests or studies should be accomplished, and all clinical findings shall be reported in detail.  The examiner's report shall also address the following matters:

a.  The examiner shall clearly identify (by diagnosis) any and all currently manifested heart conditions.  

b.  The examiner is also requested to address the following questions: Is it clear that the Veteran had a heart condition (please specifically identify such by diagnosis/manifestations) prior to his service enlistment in August 1959?  

c.  If the Veteran did have a heart condition prior to his service enlistment in August 1959, is it clear that such a condition was aggravated (permanently worsened) during, or as a result of, the Veteran's period of military service from August 1959 to August 1961?

If there was an aggravation (permanent worsening) of a preexisting heart condition during, or as a result of, the Veteran's period of military service from August 1959 to August 1961, is it clear that the aggravation was due to the natural progress of that condition?

d.  If it is not clear that the Veteran had a heart condition prior to his service enlistment in August 1959, did any currently manifested heart condition: (1) have its onset during service; (2) manifest within the first post-service year after the Veteran's discharge from service in August 1961; OR, (3) is such a heart disorder otherwise etiologically related to service or any incident therein?

e.  Did the Veteran's (now service-connected) depression and anxiety disorder: (1) cause any currently manifested heart condition; OR, (2) cause a permanent worsening of any currently manifested heart condition beyond the natural progress of that condition?  If permanent worsening (aggravation) of any currently manifested heart condition is found to exist, and to the extent possible, the examiner should identify the clinical signs, symptoms and manifestations of any such heart condition which establish: (1) the degree of severity before the onset of permanent worsening (aggravation) of the heart condition; and (2) the degree of severity at the time of onset of the permanent worsening (aggravation) of the heart condition.

In all conclusions, it is essential that any examiner providing an opinion also give a complete explanation and discussion supporting that opinion.

In any opinion and supporting explanation cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiological opinion without resorting to speculation, the examiner should state whether the inability to provide a definitive opinion was due to the need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.

3.  After undertaking any other development it deems necessary, the RO should review the entire record and readjudicate the Veteran's service connection for a heart condition, to include palpations, to include consideration of all evidence added to the file since the issuance of the SSOC in May 2012.  Adjudication of the claim should reflect consideration of the theories of direct and secondary service connection and aggravation of a pre-service condition.  If the claim is denied, the RO should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


